THOMAS, District Judge.
The libelant, a woman of 50, was a passenger on the English steamship Napolitan Prince. One evening the forefinger of her right hand was caught in a door. The next morning a doctor on the ship properly dressed it, but, as she says, refused to give it any further attention, although she twice called upon him thereafter, he telling her that it would be attended to when she arrived in New York, where the ship did arrive five days later. The accident happened on the 18th, and the port was made on the 23d of December. Upon arrival the libelant went to Ellis Island, and was placed under the care of a surgeon, her hand dressed, and an operation was performed the next day. The wound had become infected, with the result that after the operation the finger was bent and stiffened. The libelant claims that this interferes with her occupation as a seamstress. The law requires, the Italian government to furnish a doctor for each ship. The ship, as required by the British law, also had its own physician, who testified that he did not attend the woman, and that he limited his attention to any of the passengers to carrying out the directions of the official doctor. The libelant describes the physician as a stout man, *160which does correspond to the description of the ship’s own doctor, as claimed, while the official doctor is said to have been a lean man; and the libelant’s daughter, nine years of age, and a fellow steerage passenger give evidence tending to show that the physician selected by the ship was the attendant. It is not necessary to decide this .question, nor whether the physician was guilty of negligence. Even so, his errors,, mistakes, or negligence are not imputable to the ship. It is not shown that the ship was negligent in selecting him. The authorities are collated in Thomas’ Negligence (2d Ed.) p. 606.